Title: To George Washington from the Pennsylvania Supreme Executive Council, 4 April 1780
From: Pennsylvania Supreme Executive Council
To: Washington, George


          
            Sir
            In Council Philadelphia April 4th 1780
          
          By a late Act of Assembly of this state for procuring a supply of flour, hay, short forage, salt, and rum, for the use of the Continental Army, the Supreme Executive, are authorized and impowered to have the same conveyed to such posts and places within the state, as your Excellency shall direct and appoint. Our purchasers being appointed, and acting

in their several Offices, it now becomes necessary for me to request your Excellency to make the above appointment.
          The great expenditure of provisions and forage, in this state, and particularly in this City, will we fear soon consume the whole supply, if it could be procured before the next harvest, but as this cannot be done, it will be the more incumbent, to use the utmost œconomy in the present distribution, and as General Greene is on the spot we shall communicate fully to him our sentiments, not doubting his concurrence, and your Excellencys approbation, in the retrenchment of every unnecessary expence. The daily consumption of hay in this place, is rated at ten tons upon the calculation of fourteen pounds weight of hay, to each horse, there must [be] fourteen hundred horses fed in this City who will require near four thousand tons in the year, Whereas the whole demand for the state is but seventeen hundred tons.
          We flatter our selves that we shall be able to collect our full proportion, and that in the mode of conducting the business it will not be found necessary, to keep up so many posts in the Country which consume the supplies in a very great proportion.
          Agreeable to your Excellencys desire last fall, we sent notices into every part of the Country for the Officers on parole to go to New York, we do not know of any who being in the enemies list, have refused or neglected except Colonel Hannum of Chester County whose reasons are set forth in the enclosed papers which I send for your Excellencys perusal and Consideration—and am with every sentiment of respect and regard Your Excellencys most obedient and very humble servant
          
            Jos: Reed President
          
        